—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 26, 1997, which, inter alia, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant challenges the Unemployment Insurance Appeal Board’s ruling that he voluntarily left his employment without good cause and that he willfully made false statements to obtain benefits. Claimant was employed as a truck driver in this State until he relocated to Texas and filed an interstate claim for benefits. While he was receiving benefits, he submitted coupons by mail certifying that he was totally unemployed despite the fact that he was initially employed as a retail store clerk and later worked as a truck driver for a concrete company. Inasmuch as there is no acceptable excuse for falsely certifying unemployment, the Board’s finding that claimant willfully made false statements to obtain benefits is supported by substantial evidence (see, Matter of Le Pore [Sweeney], 248 *706AD2d 783; Matter of Silverstein [Sweeney], 236 AD2d 757). Finally, claimant’s resignations from the retail store and the concrete company to pursue a personal business venture provided substantial evidence for the Board’s finding that he left his employment without good cause (see, Matter of Kruger [Sweeney], 222 AD2d 920; Matter of Valdez [Old London Foods — Hudacs], 192 AD2d 816). We note that claimant’s proffered explanations for his resignations presented a credibility issue for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876). We have reviewed claimant’s remaining contentions and find them to be without merit.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.